DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 07/08/2022 has been entered. Claim 10 has been canceled and thus, claims 9, 11-15, 21-24 and 26 are currently pending and are under examination.
	
Moot Rejection
Claim 10 has been canceled and thus the 103 rejection of the canceled claim is now moot.

	Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9, 11-15, 21-24 and 26 stand rejected under 35 U.S.C. 103 as being unpatentable over Patent application publication number US2010/0298579A1 (US’579 hereinafter, cited in Office Action 05/28/2021) in view of International publication number WO2017/194173A1 (WO’173 hereinafter; cited in Office Action 01/11/2022). The rejection has been set forth in the Office Action 01/11/2022 and is reiterated herein.
	Regarding Claims 9, 22 and 26, US’579 teaches in [0158]-[0267] a method of manufacturing cannabidiol (CBD) comprising the following steps: 
a) reacting p-mentha-2,8-diene-1-ol (PMD) with methyl olivetolate (equivalent to CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of dichloromethane as an organic solvent to produce methyl cannabidiolate (CBDAMe, equivalent to CMCBD) ([0158]-[0183]); 
b) distilling CBDAMe using rotary evaporator at a temperature of 90° C [0182]; 
c) hydrolyzing CBDAMe by reacting CBDAMe with water, methanol and potassium carbonate to produce a CBD ([0184]-[0195]); and 
d) purifying the CBD from step (c) to obtain a purified CBD ([0196]-[0197]).
Furthermore, US’579 teaches in a non-exemplified embodiment [0042] that hydrolysis of CBDAMe can be conducted using hydroxides of alkali metals as an alternative to the exemplified potassium carbonate. Thus, replacing the exemplified potassium carbonate of US’579 with the non-exemplified hydroxides of alkali metals of US’579 (such as commonly used NaOH or KOH), a skilled artisan would still have a reasonable expectation of success in obtaining CBD.
Regarding Claim 11, US’579 teaches in [0186] that 0.20 mol of methyl cannabidiolate (equivalent to CMCBD) and 120 ml of water (equivalent to 6.66 mol, calculated using 1.0g/ml for density and 18.01g/mol   mass) have been used in step (c). Hence the mol ratio of CMCBD to water in step (c) of US’579 is 33.3:1.
Regarding Claim 12, US’579 teaches in [0186] that 180 ml of methanol (equivalent to 2.96 mol based on 0.791g/mol density and 32.04g/mol molar mass) and 0.1 mol of potassium carbonate has been used. Thus the molar ratio of methanol to potassium carbonate is 29.6 and a skilled artisan would have been motivated to use the same exemplified molar ratio for the non-exemplified hydroxides of alkali metals (commonly used KOH or NaOH) with a reasonable expectation of success in obtaining CBD from CMCBD.
Regarding Claim 13, US’579 teaches that the purification step of CBD comprises crystallization of CBD to obtain CBD crystals ([0253]-[0267]).
Regarding Claims 14-15, US’579 is silent that the crystallized CBD obtained in step (d) has a purity of at least 99% and crystal distribution of between 250 μm and 1000 μm, with average size of the crystal being 500 μm, however, a prima facie case of either anticipation or obviousness is established where the claimed and prior art products are produced by identical or substantially identical processes such as, in this instance, the claimed process and the process of US’579 (MPEP § 2112.01). In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. 
Regarding Claim 21, US’579 teaches in [0256] that straight-chain hydrocarbons such as n-pentane, n-hexane or n-heptane are suitable solvents for crystallization.
Regarding Claim 23, US’579 teaches that 1.29 mol of PMD and 1.259 mol of CMO are used ([0161]-[0162]). Hence the molar ratio of PMD to CMO is about 1.02:1.
Regarding Claim 24, PMD is used at 1.2% molar excess in US’579 when compared to CMO (50.6mol%PMD-49.4mol%CMO). The claimed molar excess of at least 30% does not overlap with that of US’579 but is merely close. However, MPEP § 2144.05 states that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. 
Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).

Furthermore, since both of the claimed process and the process of US’579 obtain the same product CMCBD, the criticality of using the claimed molar excess has not been shown. Thus, in the absence of unexpected results, the claimed molar excess of PMD when compared to CMO is prima facie obvious over US’579.

Regarding Claim 9, US’579 teaches in [0170] that step (a) is conducted at a temperature of minus 15° C, but fails to teaches that the reaction is conducted at the instantly claimed temperature of 10-30° C. The deficiency is cured by WO’173.
WO’173 teaches in Example 1, step 1 (pages 20-21) a process for synthesizing cannabidiolic acid methyl ester (equivalent to the claimed CMCBD) by reacting menthadienol (PMD), olivetolic acid methyl ester (CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of chlorobenzene as an organic solvent at room temperature (see reaction scheme on page 21). 
As set forth above, US’579 fails to disclose conducting the reaction step (a) 10-30° C but teaches a lower temperature, however WO’173 teaches that it is possible to conduct the same reaction at room temperature, which lies inside the claimed temperature range.
In accordance to MPEP § 2143, the Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham and discussed circumstances in which a patent might be determined to be obvious. In this case, at least prong (B) “simple substitution of one known element for another to obtain predictable results” applies.  Since both US’579 and WO’173 teach the same reaction process in catalytically obtaining CMCBD from PMD and CMO, a simple substitution of US’579’s temperature with that of WO’173 would yield nothing more than the predictable CMCBD product. 
Furthermore, conducting a reaction at a temperature lower than the room temperature, including US’579’s temperature of minus 15° C, would require extra equipment and materials to lower the temperature. Hence a skilled artisan would have been motivated to use the teachings of WO’173 in conducting claimed step (a) at room temperature in place of the reaction temperature of US’579.

It would thus have been prima facie obvious to a skilled artisan before the effective filing date of the instant invention to conduct a method of manufacturing cannabidiol (CBD) comprising the following steps: a) reacting p-mentha-2,8-diene-1-ol (PMD) with 6-carboxymethyl olivetol (CMO) and a catalyst in the presence of an organic solvent to produce (1'R,2'R)-methyl 2,6-dihydroxy-5'-methyl-4-pentyl-2'-(prop-1-en-2-yl)-1',2',3',4'-tetrahydro-[1,1'-biphenyl]- 3-carboxylate (CMCBD), wherein step (a) is carried out at a temperature of 10-30° C; b) distilling CMCBD at 70 to 170 ºC to obtain a distilled CMCBD; c) reacting the distilled CMCBD with water, methanol and sodium hydroxide to produce a CBD; and d) purifying the CBD from step (c) to obtain a purified CBD in view of the teachings of US’579 and WO’173.


Response to Arguments
Applicant argues that the extra equipment indicated by the Office Action as required in order to lower the temperature to -15º C of US’579 is nothing more than using ice-salt bath which includes ice/water and salt in a vessel. Applicant argues that a skilled artisan would use a simple ice-salt bath to lower the temperature as disclosed in US’579 instead of using the multi-step extraction process of WO’173.
The examiner disagrees. A skilled artisan would pick a process that is convenient and that involves less steps, less material and less equipment when conducting a reaction process. The process of US’579, even though asserted by the Applicant as being simple when using ice-salt bath, would still require extra materials and equipment such as ice/water, salt and a vessel to lower the temperature to -15º C of US’579. Other method cooling method in a reaction process known to a skilled artisan is dry ice-acetone bath in a vessel, which also requires extra step in cooling to -15º C, extra materials (dry ice and acetone) and equipment (vessel to hold the dry ice-acetone bath). However, the method of WO’173, conducted at room temperature, does not require all the aforementioned steps, materials and equipment to conduct the reaction. A skilled artisan would pick the most convenient method in conducting the reaction, which in this instance, is the room temperature reaction process of WO’173. 
Furthermore, not only WO’173 involves multi-step extraction process after the reaction process, US’579 also describes multi-step purification process that also includes more than one extraction steps described in para [0177]-[0182]. Hence, contrary to Applicant’s position, a skilled artisan would pick the reaction process of WO’173 solely for its convenient room temperature use over the process of US’579, which requires external cooling system.

Applicant further argues that the yield in US’579 is 80% whereas the yield in WO’173 is 70% and a skilled artisan would not have been motivated to modify US’579 with WO’173 only for its temperature because WO’173 produces a lower yield
The Examiner disagrees. Firstly, modifying the temperature of US’579 with that of WO’173, a skilled artisan would have a reasonable expectation that the modified process would yield nothing more than the predictable product CMCBD. Second, Applicant has not proved that the claimed step (a) produces a higher yield than that of WO’173. The instant specification only states that “Preferably, the reaction results in at least 80% overall yield of CMCBD…” (page 10, line 1-2). The word “preferably” in the aforementioned description means that there is a possibility that the reaction can result in less than or higher than 80% of CMCBD. Furthermore, Example 1 of the specification does not set forth the yield of CMCBD produced other than the purity of the product. WO’173 conducts the same process as in claimed step (a), i.e. same starting materials and temperature and the use of organic solvent and catalyst and hence the same yield is anticipated in both processes. Accordingly, in the absence of unexpected result of the claimed invention, modifying the process of US’579 with that of WO’173 for its room temperature use renders the claimed invention obvious.

Applicant further argues that the Office Action has not considered the difference in the solvents used in both references and that it has not established that the chlorobenzene of WO’173 would be simply substitutable with the dichloromethane of US’579. Applicant further argues that the two solvents are different in properties and polarity. Applicant also argues that the instant specification sets forth acceptable solvents that don’t include chlorobenzene of WO’173.
The arguments have been considered but are not persuasive. The instant claim is drawn to the use of a genus of organic solvent in step (a) and any solvents that are organic, including WO’173, would apply. Hence, even if the specification describes specific solvents that don’t include chlorobenzene of WO’173, the claim does not require these solvents. If Applicant asserts that the specific solvents described in the specification are critical to the claimed process, then they should have been presented in the claim. Furthermore, as long as the references use any organic solvent as instantly claimed and in the same reaction process as instantly claimed, the chlorobenzene  solvent of WO’173 would be substitutable with the dichloromethane of US’579.  Substituting the organic solvent (dichloromethane) and the reaction temperature (-15º C) of US’579 with the organic solvent (chlorobenzene) and room temperature of WO’173, a skilled artisan would still have a reasonable expectation of success in arriving at the instantly claimed step (a).
Applicant is advised to refer to the reference cited below as relevant prior art where it is proved that dichloromethane and chlorobenzene can be easily substitutable in the step for preparing CMCBD.
In view of the foregoing, the instantly claimed process for manufacturing CBD remains being obvious over the combination of US’579 and WO’173.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent application publication number US2015/0336874A1 (US’874) teaches in para. [0206]-[0208] a process for synthesizing cannabidiolic acid methyl ester (equivalent to the claimed CMCBD) by reacting menthadienol (PMD), olivetolic acid methyl ester (CMO) and boron trifluoride-diethyl etherate as a catalyst in the presence of chlorobenzene as an organic solvent at room temperature followed by separating chlorobenzene in vacuo (equivalent to distillation). Furthermore, US’874 teaches in para [0168] that other solvents can also be used such as methylene dichloride (or dichloromethane), chlorobenzene, toluene, xylene and cyclohexane.


Conclusion
Claims 9, 11-15, 21-24 and 26 stand rejected and no claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/           Primary Examiner, Art Unit 1622